Order filed, May 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00041-CV
                                    ____________

       DOMINION ESTATES HOMEOWNER'S ASSOCIATION, Appellant

                                            V.

                          MARY F. MASTERSON, Appellee


                       On Appeal from the 152nd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-72862


                                        ORDER

       The reporter’s record in this case was due April 2, 2012, 2012. See Tex. R. App.
P. 35.1. On April 3, 2012, this court granted Cynthia Montalvo's motion for extension
of time to file the record until May 2, 2012. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following order.

       We order Cynthia Montalvo, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.         No further extension will be
entertained absent exceptional circumstances.         The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Cynthia Montalvo does not timely file the record as ordered, we will issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                      PER CURIAM